Citation Nr: 1701998	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1954 to June 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for bilateral hearing loss and tinnitus.  

In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video hearing.  A transcript of this proceeding is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for bilateral hearing loss and tinnitus.  The Veteran was afforded a VA examination in December 2010 and June 2016.  However, the Board finds that both VA examinations are inadequate for adjudication purposes.  The December 2010 VA examiner stated that he could not provide an opinion regarding the Veteran's bilateral hearing loss and tinnitus without resorting to mere speculation.  The United States Court of Appeals for Veterans Claims (Court) has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  In this instance, the examiner merely listed instances of the Veteran's in service and civilian noise exposure without addressing the impact of each.  Furthermore, the 2010 VA examination was not based upon a complete history of the Veteran's noise exposure because the examiner did not consider the Veteran's statements regarding his symptoms at the time of discharge or since service, and only relied on the absence of hearing loss testing in the service treatment records to make his determination.  

Likewise, the Board also finds that the June 2016 examination opinion is inadequate.  Although the examiner opined that the Veteran's bilateral hearing loss was not as least as likely as not incurred in or caused by service, the examiner did not adequately explain his conclusions or provide a sufficient rationale.  The examiner provided a detailed history of the Veteran's noise exposure, including the Veteran's military occupational specialty as an aviation electronics technician and his civilian jobs working in mills and automation systems following separation from service.  However, the Board finds that such rationale is merely a recitation of the Veteran's pre- and post-military noise exposure.  In addition, the examiner also did not address the Veteran's tinnitus, stating that the Veteran did not report the presence of tinnitus during the examination.  A review of the record, however, shows that the Veteran has reported having tinnitus.  As such, the Board finds that the examiner did not adequately explain whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to his service.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran for an examination by an audiologist.  The examiner must review the Veteran's electronic records, including this Remand.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

In conducting an examination, the examiner should assume that the Veteran has current tinnitus, and should also assume that the Veteran was exposed to excessive noise during his active military service as an aviation technician.

After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed tinnitus and bilateral hearing loss began in service, are related to the Veteran's in-service noise exposure, or are otherwise related to a disease, event, or injury in service.

In providing these opinions, the examiner should consider the Veteran's reports, including his statements (i) during the December 2010 VA Audiological Examination; (ii) during June 2016 VA Audiological Examination; and (iii) during his November 2016 Board video hearing.

The examiner must provide a rationale for all medical opinions provided.  The absence of evidence of treatment for hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report noise exposure and hearing problems in service, his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the bilateral hearing loss and tinnitus claims, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

